DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Cliff Crawford on 04/08/2022.
           Claim 4 is cancelled.

The application has been amended as follows: 
2. (Currently Amended)
Claim 1.  	A flexible printed circuit board comprising: a trunk portion; and a pair of branch portions as two portions branched from the trunk portion and arranged on a battery including multiple arrayed cells, wherein for at least one branch portion of the pair of branch portions, bending is performed using a pair of parallel bending lines extending apart from the other branch portion as extending apart from the trunk portion, the at least one branch portion is bent such that a direction of bending at one bending line of the pair of parallel bending lines and a direction of bending at the other bending line are directions opposite to each other, and the flexible printed circuit board is configured to be attached to the battery via bus bars each configured to be electrically connected to multiple wires provided on the flexible printed circuit board and each configured to be electrically connected to electrodes provided on the multiple cells.
Allowable Subject Matter
3.         Claims 1-3 and 5-6 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A flexible printed circuit board comprising: a trunk portion; and a pair of branch portions as two portions branched from the trunk portion and arranged on a battery including multiple arrayed cells, wherein for at least one branch portion of the pair of branch portions, bending is performed using a pair of parallel bending lines extending apart from the other branch portion as extending apart from the trunk portion, the at least one branch portion is bent such that a direction of bending at one bending line of the pair of parallel bending lines and a direction of bending at the other bending line are directions opposite to each other, and the flexible printed circuit board is configured to be attached to the battery via bus bars each configured to be electrically connected to multiple wires provided on the flexible printed circuit board and each configured to be electrically connected to electrodes provided on the multiple cells.." as recited claim 1, “A battery module comprising: a flexible printed circuit board attached to a battery including multiple arrayed cells; multiple bus bars each electrically connected to multiple wires provided on the flexible printed circuit board and each electrically connected to electrodes provided on the multiple cells; and a connector fixed to an end portion of the flexible printed circuit board, wherein the flexible printed circuit board includes a trunk portion, a pair of branch portions as two portions branched from the trunk portion and arranged on the battery, for at least one branch portion of the pair of branch portions, bending is performed using a pair of parallel bending lines extending apart from the other branch portion as extending apart from the trunk portion, and the at least one branch portion is bent such that a direction of bending at one bending line of the pair of parallel bending lines and a direction of bending at the other bending line are directions opposite to each other.” as recited claim 2, “A flexible printed circuit board comprising: a trunk portion; and a pair of branch portions as two portions branched from the trunk portion and configured to be arranged on a battery including multiple arrayed cells, wherein for one branch portion of the pair of branch portions, the one branch portion includes a pair of parallel bending lines extending apart from the other branch portion as extending apart from the trunk portion, and the one branch portion is configured to be bent such that a direction of bending at one bending line of the pair of parallel bending lines and a direction of bending at the other bending line are directions opposite to each other” as recited claim 3.
           Claims 5-6 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 2 and 3.

The primary reason for allowance is the fixture effectively varies amounts of power to each group of LEDs to achieve selected color temperature. These combinations have been found to be non-obvious over the prior art, hence claim 1-3 and 5-6 are allowed.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848